955 F.2d 45
59 Fair Empl.Prac.Cas. (BNA) 1056
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Nancy WALTON, Plaintiff-Appellant,v.AKRON BOARD OF EDUCATION, Defendant-Appellee.
No. 91-3625.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1992.

Before BOGGS and ALAN E. NORRIS, Circuit Judges, and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff-appellant, Nancy Walton, appeals the district court's grant of summary judgment in favor of defendant-appellee, Akron Board of Education, in this employment discrimination action alleging age, race and gender bias under Title VII and the Age Discrimination in Employment Act.


2
Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in entering summary judgment for the defendant-appellee.


3
Because we agree with the conclusions reached by the district court, and in view of its having articulated the reasons why judgment was properly entered for the defendant-appellee, the district court's decision is AFFIRMED upon the reasoning set out in its decision of June 5, 1991.